In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal, dated November 3, 1999, which revoked a determination of the District Rent Administrator, dated November 27, 1995, awarding the petitioner a rent overcharge and refund, the petitioner appeals from a judgment of the Supreme Court, Kings County (Dabiri, J.), dated September 27, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
*604The Supreme Court properly determined that the respondent correctly refused to consider the rent history of the appellant’s rent-stabilized apartment beyond the four-year period measured from the appellant’s filing of his rent overcharge complaint (see Myers v Frankel, 292 AD2d 575 [decided herewith]; Silver v Lynch, 283 AD2d 213; Matter of Sessler v New York State Div. of Hous. & Community Renewal, 282 AD2d 262).
The appellant’s remaining contention is without merit. Prudenti, P.J., Santucci, S. Miller and Friedmann, JJ., concur.